Title: From George Washington to Horatio Gates, 22 October 1780
From: Washington, George
To: Gates, Horatio


                  
                     Sir
                     Head Quarters, Prackness Octr 22d
                     1780
                  
                  I inclose you a Resolution of Congress of the 5th instant
                     directing me to order a Court of inquiry to be held on your conduct as
                     Commander of the Southern Army, and to appoint an Officer to command that Army
                     in your room untill such inquiry be made—In obedience to this order I have
                     appointed Major General Greene to the command; and I have instructed him
                     respecting the inquiry in the manner which the inclosed extract from his
                     instructions will show. It appeard to me that the business could be no where so
                     properly conducted as with the Army where the transactions which will enter
                     into the inquiry took place, and where every kind of light can with most
                     facility be obtained. I could not however order it immediately to commence;
                     because it is possible the situation of the affairs might render it
                     impracticable; but I have endeavoured to take every precaution to prevent
                     delay, if it is not unavoidable. Should you have any objection to the mode
                     proposed, I shall be obliged to you to communicate it to me, with your reasons,
                     in the fullest assurance that it is my aim to execute the orders of Congress in
                     the manner most consistent with justice to the public and to you. In this case
                     General Greene will suspend proceeding ’till I receive your objections and send
                     him further instructions. I am Sir Your most Obedt servt
                  
                     Go: Washington
                  
               